Exhibit 10.1

CHANGE IN CONTROL AGREEMENT



THIS AGREEMENT, dated as of the 25th day of July, 2012, is made by and between
American Eagle Outfitters, Inc., a Delaware corporation (the "Company") and the
executive listed on the signature page (the "Executive").

WHEREAS, the Company desires to assure continuity of management and fair
treatment of its executives in the event of a possible Change in Control (as
defined below) transaction; and

WHEREAS, the Company recognizes that its executives may be involved in
evaluating or negotiating any offers, proposals or other transactions which
could result in a Change in Control of the Company and believes that it is in
the best interest of the Company and its stockholders for such executives to be
in a position to be able to assess objectively and pursue aggressively the
interests of the Company's stockholders in making these evaluations and carrying
on such negotiations; and

WHEREAS, the Board of Directors (the "Board") of the Company believes it is
essential to provide Executive with compensation arrangements upon a Change in
Control that provide Executive with some financial security and that are
competitive with those of other corporations, and in order to accomplish these
objectives, the Board has authorized the Company to enter into this Agreement.

NOW THEREFORE, the parties, for good and valuable consideration and intending to
be legally bound, agree as follows:

1.             Operation and Term of Agreement.  This Agreement shall be
effective as of the date first set forth above.  This Agreement may be
terminated by the Company upon 12 months' advance written notice to Executive;
provided, however, that after a Change in Control Date during the term of this
Agreement, including during the 12 month period following any notice of
termination, this Agreement shall remain in effect until all of the obligations
of the parties under the Agreement are satisfied and the Protection Period has
expired.  Prior to a Change in Control Date, this Agreement shall immediately
terminate upon termination of Executive's employment or upon Executive's ceasing
to be an officer of the Company.

2.             Certain Definitions.  For purposes of this Agreement, the
following words and phrases shall have the following meanings:

(a)           "Cause" means: (i) the Executive's willful and continued failure
substantially to perform the duties of his or her position after notice and
opportunity to cure; (ii) any willful act or omission by the Executive
constituting dishonesty, fraud or other malfeasance, which in any such case is
demonstrably injurious to the financial condition or business reputation of the
Company or any of its subsidiaries or affiliates; (iii) an act that constitutes
misconduct resulting in a restatement of the Company's financial statements due
to material non-compliance with any financial reporting requirement within the
meaning of Section 304 of The Sarbanes-Oxley Act of 2002; or (iv) a plea of
guilty or no contest or a felony conviction in a court of law under the laws of
the United States or any state thereof or any other jurisdiction in which the
Company or a subsidiary or affiliate conducts business which materially impairs
the value of the Executive's service to the Company or any of its subsidiaries
or affiliates; provided, however, that for purposes of this definition, no act
or failure to act shall be deemed "willful" unless effected by the Executive not
in good faith and without a reasonable belief that such action or failure to act
was in or not opposed to the Company's best interests, and no act or failure to
act shall be deemed "willful" if it results from any incapacity of the Executive
due to physical or mental illness.

(b)           "Change in Control" shall mean and be deemed to have occurred if
there shall occur any of the following:

(i)            The acquisition by any individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act, or successor
provisions (a "Person")) of beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Exchange Act, or successor provisions
("beneficial ownership")) of more than 50% or more of either (1) the
then-outstanding shares of common stock of the Company (the "Outstanding Company
Common Stock") or (2) the combined voting power of the then-outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the "Outstanding Company Voting Securities"); provided, however,
that, for purposes of this definition, the following acquisitions shall not
constitute a Change in Control: (A) any acquisition directly from the Company,
(B) any acquisition by the Company, (C) any acquisition by any employee benefit
plan (or related trust) sponsored or maintained by the Company or any affiliate
of the Company or a successor, or (D) any acquisition by any entity pursuant to
a transaction that complies with subsections (v)(A), (B) and (C) below;

(ii)           During the twelve (12) month period ending on the date of the
most recent acquisition, the acquisition by a Person of beneficial ownership of
30% or more of the Outstanding Company Voting Securities; provided, however,
that, for purposes of this definition, the following acquisitions shall not
constitute a Change in Control: (A) any acquisition directly from the Company,
(B) any acquisition by the Company, (C) any acquisition by any employee benefit
plan (or related trust) sponsored or maintained by the Company or any affiliate
of the Company or a successor, or (D) any acquisition by any entity pursuant to
a transaction that complies with subsections (v)(A), (B) and (C) below;



(iii)           During the twelve (12) month period ending on the date of the
most recent acquisition, the acquisition by a Person of assets of the Company
having a total gross fair value equal to or more than 40% of the total gross
fair market value of the Company's assets immediately before such acquisition;
provided, however, that, for purposes of this definition, the following
acquisitions shall not constitute a Change in Control: (A) any acquisition by
any employee benefit plan (or related trust) sponsored or maintained by the
Company or any affiliate of the Company or a successor, or (B) any acquisition
by any entity pursuant to a transaction that complies with subsections (v)(A),
(B) and (C) below;

(iv)           A majority of the individuals who serve on the Board as of the
date hereof (the "Incumbent Board") cease for any reason to constitute at least
a majority of the Board; provided, however, that any individual becoming a
director subsequent to the date hereof whose election, or nomination for
election by the Company's stockholders, was approved by a vote of at least
two-thirds of the directors then comprising the Incumbent Board (including for
these purposes, the new members whose election or nomination was so approved,
without counting the member and his predecessor twice) shall be considered as
though such individual were a member of the Incumbent Board, but excluding, for
this purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board;

(v)          Consummation of a reorganization, merger, recapitalization, reverse
stock split, statutory share exchange or consolidation or similar corporate
transaction involving the Company or any of its Subsidiaries, or the acquisition
of assets or stock of another entity by the Company or any of its Subsidiaries
(each, a "Business Combination"), in each case unless, following such Business
Combination, (A) all or substantially all of the individuals and entities that
were the beneficial owners of the Outstanding Company Common Stock and the
Outstanding Company Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 50% of the
then-outstanding shares of common stock and the combined voting power of the
then-outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the entity resulting from such Business
Combination (including, without limitation, an entity that, as a result of such
transaction, owns the Company or all or substantially all of the Company's
assets directly or through one or more subsidiaries (a "Parent")) in
substantially the same proportions as their ownership immediately prior to such
Business Combination of the Outstanding Company Common Stock and the Outstanding
Company Voting Securities, as the case may be, (B) no Person (excluding any
entity resulting from such Business Combination or a Parent or any employee
benefit plan (or related trust) of the Company or such entity resulting from
such Business Combination or Parent) beneficially owns, directly or indirectly,
more than 50% of, respectively, the then-outstanding shares of common stock of
the ultimate parent entity resulting from such Business Combination or the
combined voting power of the then-outstanding voting securities of such entity,
except to the extent that the ownership in excess of more than 50% existed prior
to the Business Combination, and (C) at least a majority of the members of the
board of directors or trustees of the entity resulting from such Business
Combination or a Parent were members of the Incumbent Board at the time of the
execution of the initial agreement or of the action of the Board providing for
such Business Combination; or

(vi)          Approval by the stockholders of the Company of a complete
liquidation or dissolution of the Company.

(c)           "Change in Control Date" shall be any date during the term of this
Agreement on which a Change in Control occurs.  Anything in this Agreement to
the contrary notwithstanding, if Executive's employment or status as an officer
with the Company is terminated within twelve (12) months before the date on
which a Change in Control occurs, and it is reasonably demonstrated that such
termination (i) was at the request of a third party who has taken steps
reasonably calculated or intended to effect a Change in Control or
(ii) otherwise arose in connection with or anticipation of a Change in Control,
then for all purposes of this Agreement the "Change in Control Date" shall mean
the date immediately before the date of such termination.

(d)           "Code" shall mean the Internal Revenue Code of 1986, as amended.

(e)           "Disability" means a "permanent and total disability" within the
meaning of Section 409A(a)(2)(c) of the Code and underlying regulations.  The
Company reserves the right, in good faith, to make the determination of
disability under this Agreement based upon information supplied by Executive
and/or his medical personnel, as well as information from medical personnel (or
others) selected by the Company or its insurers.

(f)            "Good Reason" means the occurrence of any of the following after
the applicable Change in Control: (i) a change in duties or responsibilities
(including reporting responsibilities) that are inconsistent in any material and
adverse respect with Executive's position, duties or responsibilities; (ii) a
reduction in Executive's annual base salary or target annual bonus opportunity
as in effect immediately prior to such Change in Control or as the same may be
increased from time to time thereafter, other than up to a 10% across the board
reduction for all executives; (iii) relocation of more than 50 miles from office
location on date of such Change in Control that also increases the commute from
Executive's principal residence by more than 50 miles; (iv) reduction of more
than 5% in aggregate value of benefits under employee benefit plans, welfare
benefit plans and fringe benefit plans in which the Executive is participating
immediately prior to such Change in Control; or (v) the failure of a successor
to the Company (in any transaction that constitutes a Change of Control) to
assume in writing the Company's obligations to Executive under this Agreement,
if the same is not assumed by such successor by operation of law.

(g)           "Protection Period" means the period beginning on the Change in
Control Date and ending on the last day of the 18-month period following the
Change in Control Date.

(h)           "Subsidiary" means an entity 50 percent or more of the voting
securities or interests of which are owned, directly or indirectly, by the
Company or which is otherwise controlled directly or indirectly by the Company.

3.             Vesting Upon Change in Control.  In the event of a Change in
Control,  any and all Common Shares (as defined in Section 4(c)), options,
restricted shares, performance shares, or other forms of securities issued by
the Company and beneficially owned by Executive (whether granted before or after
the date of this Agreement) that are unvested, restricted, or subject to any
similar restriction that would otherwise require continued employment by
Executive beyond the Change in Control Date in order to be vested in the hands
of Executive shall vest and become exercisable, or such restrictions shall lapse
only to the extent and in the manner specified in the respective award
agreements.

4.             Benefits Upon Termination Within a Protection Period.  During the
Protection Period, if Executive's employment is terminated by the Company, other
than for Cause, Disability or other than as a result of Executive's death, or if
Executive terminates his employment for Good Reason, then the Company shall,
subject to Sections 7 and 8, make the following payments to Executive:

(a)           All earned and determinable, but unpaid, current salary (other
than amounts previously deferred under the Company's deferred compensation
plans) and all earned and determinable, but unused, paid time off through the
date of Executive's termination shall be paid to Executive in a lump sum in cash
within ten (10) business days after the termination of Executive's employment;

(b)           A severance amount equal to one and one half times Executive's
"Annual Compensation" shall be paid to Executive within thirty (30) days after
the termination of Executive's employment, to the extent such amount is less
than or equal to two times the lesser of (i) the sum of Executive's Annual
Compensation during the year prior to the year that includes the effective date
of termination, or (ii) the maximum amount that may be taken into account under
a qualified plan pursuant to Section 401(a)(17) of the Code ("Initial Amount")
except to the extent that a delay of such payments may be required by Section
8(a) below.  To the extent that the severance amount pursuant to this
Section 4(b) exceeds the Initial Amount, the severance amount in excess of the
Initial Amount shall be paid to Executive on the date that is the earliest of
6 months after Executive's "separation from service" within the meaning of IRC
Section 409A (a "Separation from Service"), Executive's death, or such other
date as will not result in such payment being subject to additional tax under
Section 409A of the Code.  For purposes of this Section 4, "Annual Compensation"
shall be an amount equal to the sum of (i) Executive's annual base salary from
the Company and its Subsidiaries, annualized for any partial year, in effect
immediately prior to the Change in Control Date; and (ii) Executive's annual
incentive cash bonus amount at target in effect immediately prior to the Change
in Control Date;

(c)           A bonus amount equal to the amount of Executive's then current
annual incentive cash bonus at target prorated based on the portion of the
Company's fiscal year elapsed as of the Change in Control Date shall be paid to
Executive within thirty (30)  days after the termination of Executive's
employment;

(d)           Upon Executive's timely election of continuation coverage under
the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended
("COBRA"), the Company shall pay, on Executive's behalf, the portion of premiums
of Executive's group health insurance, including coverage for eligible
dependents, that the Company paid immediately prior to the date of termination
("COBRA Payments") for the period that Executive is entitled to coverage under
COBRA, but not to exceed twelve months ("COBRA Period").  Upon becoming eligible
to receive comparable coverage from a new employer, the Company will no longer
be required to pay such COBRA Payments and Executive will promptly notify the
Company.

5.             Non-exclusivity of Rights.  Nothing in this Agreement shall
prevent or limit Executive's continuing or future participation in any benefit,
bonus, incentive, or other plans, practices, policies, or programs provided by
the Company or any of its Subsidiaries and for which Executive may qualify, nor
shall anything in this Agreement limit or otherwise affect such rights as
Executive may have under any stock option or other agreements with the Company
or any of its Subsidiaries.  Amounts that are vested benefits or that Executive
is otherwise entitled to receive under any plan, practice, policy, or program of
the Company or any of its Subsidiaries at or subsequent to the date of
termination shall be payable in accordance with such plan, practice, policy, or
program; provided, however, that Executive shall not be entitled to severance
pay, or benefits similar to severance pay, under any plan, practice, policy, or
program generally applicable to employees of the Company or any of its
Subsidiaries above or in addition to that provided for in this Agreement.

6.             Full Settlement; No Obligation to Seek Other Employment; Legal
Expenses.  The Company's obligation to make the payments provided for in this
Agreement and otherwise to perform its obligations under this Agreement shall
not be affected by any set-off, counterclaim, recoupment, defense, or other
claim, right, or action that the Company may have against Executive or others. 
Executive shall not be obligated to seek other employment or take any other
action by way of mitigation of the amounts payable to Executive under any of the
provisions of this Agreement.  The Company agrees to pay, within five business
days following timely written demand by Executive, all legal fees and expenses
Executive may reasonably incur as a result of any dispute or contest, in which
Executive prevails on at least one material item, by or with the Company or
others regarding the validity or enforceability of, or liability under, any
provision of this Agreement.  In any such action brought by Executive for
damages or to enforce any provisions of this Agreement, Executive shall be
entitled to seek both legal and equitable relief and remedies, including,
without limitation, specific performance of the Company's obligations under this
Agreement, in Executive's sole discretion.

7.             Tax-Related Adjustment.

(a) Anything in this Agreement to the contrary notwithstanding and except as set
forth below, in the event it shall be determined that (i) any payment or
distribution by the Company to or for the benefit of Executive (whether paid or
payable or distributed or distributable pursuant to the terms of this Agreement
or otherwise, but determined without regard to any additional payments required
under this Agreement) (a "Payment") would be subject to the excise tax imposed
by Code Section 4999 or any interest or penalties are incurred by Executive with
respect to such excise tax (such excise tax, together with any such interest and
penalties, are hereinafter collectively referred to as the "Excise Tax"), and
(ii) the reduction of the amounts payable to Executive under this Agreement to
the maximum amount that could be paid to Executive without giving rise to the
Excise Tax (the "Safe Harbor Cap") would provide Executive with a greater
after-tax amount than if such amounts were not reduced, then the amounts payable
to Executive under this Agreement shall be reduced (but not below zero) to the
Safe Harbor Cap. If the Payments are required to be reduced, they shall be
reduced in the following order: (1) amounts (if any) other than those provided
under Section 4(e) above payable immediately upon the Change in Control Event
that may not be valued under Treas. Reg. Section 1.280G-1, Q&A-24(c) ("24(c)"),
(2) amounts (other than those provided under Section 4(e) above) payable after
the Change in Control Event that may not be valued under 24(c), in chronological
order, beginning with Payments scheduled to occur soonest, (3) amounts provided
under Section 4(e) above, in chronological order, beginning with Payments
scheduled to occur soonest, and (4) amounts that may be valued under 24(c). If
the reduction of the amounts payable hereunder would not result in a greater
after-tax result to Executive, no amounts payable under this Agreement shall be
reduced pursuant to this provision. Subject to the provisions of Section 7(b)
below, all other determinations required to be made under this Section 7,
including whether and when a reduction in Payments is required and the
assumptions to be utilized in arriving at such determination, shall be made by a
certified public accounting firm designated by the Board (the "Accounting Firm")
which shall provide detailed supporting calculations both to the Company and
Executive. If the Accounting Firm is serving as accountant or auditor for the
individual, entity or group effecting the Change in Control Event, the Board
shall appoint another nationally recognized accounting firm to make the
determinations required hereunder (which accounting firm shall then be referred
to as the Accounting Firm hereunder). All fees and expenses of the Accounting
Firm shall be borne solely by the Company.

(b)           Executive shall take any position reasonably requested by the
Company on Executive's federal income tax returns with respect to the treatment
of the Payment from the Company, the payment of any Reimbursement Amount (as
defined below), and the receipt of any refund or interest paid by the government
to Executive as a result of a Contest (as defined below) (such position, a
"Requested Position"), provided that: (i) the Company shall provide Executive
with an opinion from nationally recognized accounting firm that there is
"substantial authority" for the Requested Position within the meaning of Code
Section 6662, and (ii) the general long term or senior unsecured corporate
credit rating of the Company or its successor is at least BBB- as rated by
Standard & Poors and Baa3 as rated by Moody's Investor Services at the time
Executive would be required to take a Requested Position or the Company places
in an escrow account or otherwise provides security reasonably requested by
Executive to ensure payment to Executive of the indemnity amount that could
become due to Executive pursuant to the following sentence.  The Company shall
indemnify Executive for any tax, penalty and interest incurred by Executive as a
result of taking the Requested Position.  The amount for which Executive is
indemnified under the preceding sentence (the "Reimbursement Amount") shall be
computed on an after-tax basis, taking into account any income, Excise or other
taxes, including interest and penalties.  Executive shall keep the Company
informed of all developments in any audit with respect to a Requested Position. 
Upon payment of the Reimbursement Amount, or (if the Reimbursement Amount is not
yet payable) upon the Company's written affirmation, in form and substance
reasonably satisfactory to Executive, of the Company's obligation to indemnify
Executive with respect to the Requested Position, and provided part (ii) of the
first sentence of this Section 7(b) is satisfied at such time, the Company shall
be entitled, at its sole expense, to control the contest of any disallowance or
proposed disallowance of a Requested Position (a "Contest"), and Executive
agrees to cooperate in connection with a Contest, including, without limitation,
executing powers of attorney and other documents at the reasonable request of
the Company.  The Reimbursement Amount shall be paid to Executive on or before
the date that is ten (10) days prior to the date when Executive is legally
required to remit such payment as a result of the disallowance of a Requested
Position.  Following payment by the Company of the Reimbursement Amount, if the
Requested Position is sustained by the Internal Revenue Service or the courts,
the Company shall be entitled to any resulting receipt of interest or refund of
taxes, interest and penalties that were properly attributable to the
Reimbursement Amount.  If a Requested Position is sustained in whole or in part
in a final resolution of a Contest, and if the Reimbursement Amount therefore
exceeds the amount of taxes, penalties and interest payable by Executive as a
result of the Requested Position (determined on an after-tax basis after taking
into account payments made pursuant to the preceding sentence and this
sentence), any such excess portion of the Reimbursement Amount shall be treated
as a loan by the Company to Executive, which loan Executive must repay to the
Company together with interest at the applicable federal rate under Code
Section 7872(f)(2); provided, however, that if at the time the Company is to
make such payment, a loan to Executive would not be permitted under the
Sarbanes-Oxley Act of 2002, as amended, because Executive continues to be an
officer or director of the Company, the Company shall pursue such appeal in a
manner that does not require Executive to make such excess payment to the
applicable taxing authority.

8.             Code Section 409A Savings Provision.  Notwithstanding anything in
this Agreement to the contrary, the following provisions shall apply to payments
treated as deferred compensation under Code Section 409A:

(a)           If, on the date of Executive's Separation from Service, Executive
is a "specified employee," within the meaning of Sections 409A(a)(2)(A)(i) and
409A(a)(2)(B)(i) of the Code, and as a result of such Separation from Service
Executive would receive any payment that, absent the application of these
provisions, would be subject to the constructive receipt, interest, and
additional tax provisions of Code Section 409A(a), then any such payment shall
be made on the date that is the earliest of: (i) six (6) months after
Executive's Separation from Service, (ii) Executive's date of death, or
(iii) such other earliest date for which such payment will not be subject to
such constructive receipt, interest, and additional tax.

(b)           If Executive would not have a Separation from Service and, as a
result of Executive's termination of employment, would receive any payment that,
absent the application of this Section 8(b), would be subject to additional tax
imposed pursuant to Section 409A of the Code, then such payment shall instead be
payable on the date that is the earliest of (i) Executive's Separation from
Service, (ii) the date Executive becomes disabled (within the meaning of
Section 409A(a)(2)(C) of the Code), (iii) Executive's death, or (iv) such other
earliest date for which such payment will not be subject to such constructive
receipt, interest, and additional tax.

(c)           It is the intention of the parties that all amounts payable under
this Agreement not be subject to the constructive receipt, interest, and
additional tax resulting from the application of Code Section 409A.  To the
extent such amounts could become subject to such constructive receipt, interest,
and additional tax, the parties shall cooperate to amend this Agreement with the
goal of giving Executive the same or equivalent value of the benefits described
in this Agreement in a manner that does not result in such constructive receipt,
interest, and additional tax.

9.             Confidentiality Non-solicitation and Non-disparagement
Provisions.

(a)           Confidentiality.  Executive shall hold in a fiduciary capacity for
the benefit of the Company all secret or confidential information, knowledge, or
data relating to the Company or any of its Subsidiaries, and their respective
businesses, obtained by Executive during Executive's employment by the Company
or any of its Subsidiaries and that has not become public knowledge (other than
by acts of Executive or Executive's representatives in violation of this
Agreement).  After the date of termination of Executive's employment with the
Company, Executive shall not, without the prior written consent of the Company,
communicate or divulge any such information, knowledge, or data to anyone other
than the Company and those designated by it.  In no event shall an asserted
violation of the provisions of this Section constitute a basis for deferring or
withholding any amounts otherwise payable to Executive under this Agreement.

(b)           Non-Solicitation. Executive, for the eighteen (18) month period
immediately following the date of termination of Executive's employment, shall
not, either on his own account or jointly with or as a manager, agent, officer,
employee, consultant, partner, joint venturer, owner or shareholder or otherwise
on behalf of any other person, firm or corporation, directly or indirectly
solicit or attempt to solicit away from the Company any of its officers or
employees or offer employment to any person who, on or during the six (6) months
immediately preceding the date of such solicitation or offer, is or was an
officer or employee of the Company; provided, however, that a general
solicitation or advertisement to which an employee of the Company responds shall
in no event be deemed to result in a breach of this Section 9(b).

(c)             Non-Disparagement. Executive agrees to not disparage or
denigrate the Company or its directors, officers or employees orally or in
writing. The Company agrees to use its reasonable best efforts to cause its
directors, officers and managers to not disparage Executive orally or in
writing. Notwithstanding this mutual, non-disparagement provision, it shall not
be a violation of this provision for any person to make truthful statements when
required by court order or as otherwise required by law.

(d)           Survival; Reformation. The provisions of this Section 9 shall
survive the termination or expiration of this Agreement and Executive's
employment with the Company and shall be fully enforceable thereafter.  If it
shall be finally determined that any restriction in this Section 9 is excessive
in duration or scope or is unreasonable or unenforceable under the laws of any
state or jurisdiction, it is the intention of the parties that such restriction
may be modified or amended to render it enforceable to the maximum extent
permitted by the law of that state or jurisdiction.

(e)           Remedies; Equitable Relief.  Should Executive violate the
non-solicitation provisions of Section 9(b), Executive will be obligated to pay
back to the Company all payments received pursuant to this Agreement and the
Company will have no further obligation to pay Executive any payments that may
be remaining due under this Agreement.  In the event that Executive breaches or
threatens to breach any of the provisions of this Section 9, in addition to and
without limiting or waiving any other remedies available to the Company under
this Agreement, in law or in equity, the Company shall be entitled to immediate
injunctive relief in any court, domestic or foreign, having the capacity to
grant such relief, to restrain such breach or threatened breach and to enforce
the provisions of this Section 9.

10.           Successors.

(a)           This Agreement is personal to Executive and without the prior
written consent of the Company shall not be assignable by Executive otherwise
than by will or the laws of descent and distribution.  This Agreement shall
inure to the benefit of and be enforceable by Executive's legal representatives
or successor(s) in interest.  Executive may designate a successor (or
successors) in interest to receive any and all amounts due Executive in
accordance with this Agreement should Executive be deceased at any time of
payment.  Such designation of successor(s) in interest shall be made in writing
and signed by Executive, and delivered to the Company pursuant to
Section 15(b).  This Section 10(a) shall not supersede any designation of
beneficiary or successor in interest made by Executive, or separately covered,
under any other plan, practice, policy, or program of the Company.

(b)           This Agreement shall inure to the benefit of and be binding upon
the Company and its successors and assigns.

(c)           The Company will require the ultimate parent of any successor
(whether direct or indirect, by purchase, merger, consolidation, or otherwise)
to all or substantially all of the business or assets of the Company or any
successor and without regard to the form of transaction utilized to acquire the
business or assets of the Company, to assume expressly and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such succession or parentage had taken place.  As
used in this Agreement, "Company" shall mean the Company as defined above and
any successor to its business or assets as aforesaid (and any Parent of the
Company or any successor) that is required by this clause to assume and agree to
perform this Agreement or which otherwise assumes and agrees to perform this
Agreement.

11.           Notice of Termination.  Any termination of Executive's employment
by the Company for Cause or by Executive for Good Reason shall be communicated
by Notice of Termination to the other party given in accordance with
Section 15(b) of this Agreement.  For purposes of this Agreement, a "Notice of
Termination" means a written notice that (i) indicates the specific termination
provision in this Agreement relied upon, (ii) sets forth in reasonable detail
the facts and circumstances claimed to provide a basis for termination of
Executive's employment under the provision so indicated, and (iii) if the date
of termination is other than the date of receipt of such notice, specifies the
termination date (which date shall be not more than 15 days after the giving of
such notice).

12.           Requirements and Benefits if Executive Is Employee of Subsidiary
of Company.  If Executive is an employee of any Subsidiary of the Company,
Executive shall be entitled to all of the rights and benefits of this Agreement
as though Executive were an employee of the Company and the term "Company" shall
be deemed to include the Subsidiary by whom Executive is employed.  The Company
guarantees the performance of its Subsidiary under this Agreement.

13.           Release of Claims.  All payments under this Agreement, except for
those pursuant to Section 4(a), will be contingent upon the execution of a
Release of Claims by and between Executive and the Company in the form attached
as Appendix A to this Agreement.

14.          Dispute Resolution. All disputes, claims or controversies arising
out of or in connection with this Agreement, Executive's employment by the
Company or its termination, including but not limited to those concerning
workplace discrimination and all other statutory claims shall be submitted
exclusively to and determined by final and binding arbitration before a single
arbitrator ("Arbitrator") of the American Arbitration Association ("AAA") in
accordance with the Association's then current rules for the resolution of
employment disputes. The parties consent to the authority of the Arbitrator, if
the Arbitrator so determines, to award fees and expenses (including reasonable
attorneys' fees) in the arbitration to the Executive if the Executive prevails
on at least one material item. Excluded from this agreement to arbitrate are
claims Executive may have for workers' compensation and unemployment
compensation benefits, as well as claims the Company may have for injunctive
relief to enforce Section 9 of this Agreement.

15.         Miscellaneous.

(a)           This Agreement shall be governed by and construed in accordance
with the laws of the State of Delaware, without reference to principles of
conflict of laws.  The captions of this Agreement are not part of the provisions
hereof and shall have no force or effect.  In the event of any conflict between
this Agreement and the Company's various equity and other incentive plans
pursuant to which Executive has awards outstanding as of the date of this
Agreement or any other equity or incentive plan that is adopted by the Company
following the date of this Agreement, the agreement or plan with the more
favorable terms to Executive shall control for purposes of such conflict.  This
Agreement supersedes all prior oral or written promises or agreements between
the parties related to the subject matter hereof.  This Agreement may not be
amended or modified otherwise than by a written agreement executed by the
parties or their respective successors and legal representatives.

(b)           All notices and other communications under this Agreement shall be
in writing and shall be given by hand delivery to the other party or by
registered or certified mail, return receipt requested, postage prepaid, in the
case of the Company at 77 Hot Metal Street, Pittsburgh, PA 15203, Attention: CEO
and in the case of the Executive to the last address of record at the Company
for the Executive or to such other address as either party shall have furnished
to the other in writing in accordance with this Section.  Notice and
communications shall be effective when actually received by the addressee.

(c)           Whenever reference is made in this Agreement to any specific plan
or program of the Company, to the extent that Executive is not a participant in
the plan or program or has no benefit accrued under it, whether vested or
contingent, as of the Change in Control Date, then such reference shall be null
and void, and Executive shall acquire no additional benefit as a result of such
reference.

(d)           The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement.

(e)           The Company may withhold from any amounts payable under this
Agreement such Federal, state, or local taxes as shall be required to be
withheld pursuant to any applicable law or regulation.

(f)            Executive's failure to insist upon strict compliance with any
provision of this Agreement shall not be deemed to be a waiver of such provision
or any other provision.



IN WITNESS WHEREOF, Executive has executed this Agreement and, pursuant to the
authorization from the Board, the Company has caused this Agreement to be
executed effective as of the day and year first above written.

AMERICAN EAGLE OUTFITTERS, INC.

By: /s/ Robert Hanson

Name: Robert Hanson
Title: Chief Executive Officer

EXECUTIVE

/s/ Mary M. Boland
Mary M. Boland

[Name]

APPENDIX A

FORM OF GENERAL RELEASE

I, Mary Boland, for good and valuable consideration, including the performance
by American Eagle Outfitters, Inc., a Delaware corporation and its successors
(the "Company"), of certain obligations under that certain Change in Control
Agreement dated as of July 25, 2012 between myself and the Company (the "Change
in Control Agreement"), do hereby release and forever discharge as of the date
hereof, the Company and all present, future and former subsidiaries, affiliates,
directors, officers, agents, attorneys, insurers, shareholders, representatives
and employees of the Company (including all subsidiaries, affiliates, directors,
officers, agents, attorneys, insurers, shareholders, partners, representatives
and employees thereof), and the successors and assigns of each of them
(collectively, the "Released Parties") to the extent provided below.

1.             Except as provided in Section 2 below, I knowingly and
voluntarily release and forever discharge the Company and the other Released
Parties from any and all claims, controversies, actions, causes of action,
cross-claims, counter-claims, demands, debts, damages (however styled, including
compensatory, liquidated, punitive or exemplary damages), claims for costs and
attorneys' fees, or liabilities of any nature whatsoever in law and in equity,
both past and present (from the beginning of the world through the date of this
General Release) and whether known or unknown, suspected, or claimed against the
Company or any of the Released Parties which I, my spouse, or any of my heirs,
executors, administrators, representatives or assigns, have or may have, which
arise out of or are connected with my employment or association with, or my
separation or termination from, the Company (including, but not limited to, any
allegation, claim or violation, arising under:  Title VII of the Civil Rights
Act of 1964, as amended; the Civil Rights Act of 1991, as amended; the Equal Pay
Act of 1963, as amended; the Americans with Disabilities Act of 1990, as
amended; the Family and Medical Leave Act of 1993, as amended; the Civil Rights
Act of 1866, as amended; the Age Discrimination in Employment Act (29 U.S.C.
Section 621 et seq.), as amended ("ADEA"), subject to Section 15 below; the
Worker Adjustment Retraining and Notification Act, as amended; the Employee
Retirement Income Security Act of 1974, as amended; any applicable Executive
Order Programs; the Fair Labor Standards Act, as amended; or their state or
local counterparts; or under any other federal, state or local civil or human
rights law, or under any other local, state, or federal law, regulation or
ordinance; or under any public policy, contract or tort, or under common law; or
arising under any policies, practices or procedures of the Company; or any claim
for wrongful discharge, breach of contract, infliction of emotional distress,
defamation; or any claim for costs, fees, or other expenses, including
attorneys' fees incurred in these matters) (all of the foregoing collectively
referred to herein as the "Claims").  As part of the release set forth in this
Section 1, I fully and forever covenant not to sue or cause to be sued the
Company or any other Released Party with respect to any Claims.

2.             This General Release shall not relinquish, diminish, or in any
way affect and the term "Claims" shall not include (i) any accrued benefits
under the terms of the Change in Control Agreement or any other plans or
programs of the Company which are due to me, (ii) rights for indemnification as
a director, officer or employee of the Company under applicable law, the
Company's certificate of incorporation or bylaws for duly approved acts taken
prior to the date of this General Release, subject to the provisions thereof, or
(iii) rights under any director and officer insurance or similar insurance
policies in effect prior to the date of this General Release.

3.             I represent that I have made no assignment or transfer of any
Claims, or any other matter covered by Section 1 above.  I agree that I will
indemnify, defend and hold harmless the Company from any and all Claims so
assigned and transferred. 

4.             In signing this General Release, I acknowledge and intend that it
shall be effective as a bar to each and every one of the Claims hereinabove
mentioned or implied that are released by me.  I further acknowledge and agree
that my separation from employment with the Company shall not serve as the basis
for any Claim.  I agree that this General Release shall be given full force and
effect according to each and all of its express terms and provisions, including
those relating to unknown and unsuspected Claims (notwithstanding any state
statute that expressly limits the effectiveness of a general release of unknown,
unsuspected and unanticipated Claims), if any, as well as those relating to any
other Claims hereinabove mentioned or implied.  I acknowledge and agree that
this waiver is an essential and material term of this General Release.  I
therefore agree that in the event a Claim is brought seeking damages against me
in violation of the terms of this General Release, or in the event a party
should seek to recover against the other in any Claim brought by a governmental
agency on such party's behalf, this General Release shall serve as a complete
defense to such Claims.  I further agree that I am not aware of any pending or
threatened charge or complaint of the type described above as of the execution
of this General Release.

5.             I agree that, by my signature below, I hereby resign from all
positions, including any board memberships, related to the Company and its
subsidiaries contemporaneously with the execution of this General Release.

6.             I understand that this General Release embodies the complete
agreement and understanding among the parties with respect to the subject matter
hereof and supersedes and preempts any prior understandings, agreements or
representations by or among the parties, written or oral, which may have related
to the subject matter hereof in any way.

7.             Whenever possible, each provision of this General Release shall
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this General Release is held by any court of competent
jurisdiction to be invalid, illegal or unenforceable in any respect under any
applicable law or rule in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other provision or any other jurisdiction,
but this General Release shall be reformed, construed and enforced in such
jurisdiction as if such invalid, illegal or unenforceable provision had never
been contained herein.

8.             This General Release shall be binding in all respects upon, and
shall inure to the benefit of, the heirs, successors and assigns of the parties
hereto; provided that I acknowledge that I may not assign my rights under the
this General Release without the prior written consent of the Company.  I agree,
upon reasonable request of the Company, to execute, acknowledge and  deliver any
additional instrument or documents that may be reasonably required to carry out
the intentions of this General Release.  This General Release may be executed in
counterparts and facsimile signatures shall be originals for all purposes.

9.             I agree that this General Release shall be interpreted and
construed in accordance with the laws of the State of Pennsylvania and that any
disputes arising under this General Release or by any asserted breach of it, or
from the employment relationship between the Company and Executive, shall be
litigated in the state or federal courts in Pennsylvania and I consent to such
jurisdiction.

10.           [Include if applicable]  I represent that I am over the age of
forty (40).  As part of the release set forth in Section 1, I knowingly and
voluntarily agree to waive any rights or claims arising out of or relating to
the ADEA (the "ADEA Waiver") and acknowledge that I have been informed of the
following:

a.              I represent and acknowledge that I am waiving any and all rights
or claims that I may have arising under the ADEA;

b.              I represent and acknowledge that I have been informed of my
right to consult with an attorney regarding these ADEA rights, before executing
this General Release;

c.               I know and understand that I am not waiving any rights or
claims that may arise after the date this waiver of ADEA rights is executed;

d.               I know and understand that in exchange for the waiver of my
rights under the ADEA, I am receiving consideration in addition to any
consideration to which I am already entitled;

e.                BY SIGNING THIS GENERAL RELEASE, I REPRESENT AND ACKNOWLEDGE
THAT I HAVE BEEN INVITED AND ADVISED TO CONSULT AN ATTORNEY BEFORE SIGNING THIS
DOCUMENT.  I acknowledge and understand that I have been given a period of at
least twenty-one (21) days in which to consider the terms of the ADEA Waiver
provided to me; and

f.                 I understand that I have the right to revoke this ADEA Waiver
contained in this General Release at any time within seven (7) days after
signing this General Release, by providing written notice to the following
address:  American Eagle Outfitters, Inc. 77 Hot Metal Street, Pittsburgh, PA
15203, Attention: General Counsel, and that, upon such revocation, this General
Release will not have any further legal force and effect.  I further understand
and agree that this General Release shall not become effective or enforceable
until this seven day revocation period has expired.

  By signing this General Release, I further represent and agree that:

(i)                I have read it carefully;

(ii)               I understand all of its terms and know that I am giving up
important rights, including but not limited to, rights under Title VII of the
Civil Rights Act of 1964, as amended; the Equal Pay Act of 1963, as amended; the
Americans with Disabilities Act of 1990, as amended; and the Employee Retirement
Income Security Act of 1974, as amended;

(iii)              I voluntarily consent to everything in this General Release;

(iv)              I have been advised to consult with an attorney before
executing this General Release and I have done so or, after careful reading and
consideration I have chosen not to do so of my own volition;

(v)               I have signed this General Release knowingly and voluntarily
and with the advice of any counsel retained to advise me with respect to this
General Release;

(vi)              I agree that the provisions of this General Release may not be
amended, waived, changed or modified except by an instrument in writing signed
by an authorized representative of the Company and by me.

 

DATE:                                  , 20

__________________________
[Executive]


Acknowledged and agreed to this            day of
                              ,

American Eagle Outfitters, Inc.
a Delaware corporation

By: ___________________________

Name: _________________________

Title: __________________________

 